Citation Nr: 0429656	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  98-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected bilateral varicose vein.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 by the RO.  

The Board notes that the veteran testified at a hearing 
before a Hearing Officer at the RO in September 1997.  



FINDING OF FACT

The service-connected varicose veins are shown to be 
productive of a disability picture that more nearly 
approximate that of manifestations above and below the knee 
with edema that is incompletely relieved by elevation of each 
extremity; neither persistent edema, stasis pigmentation, 
eczema nor ulceration is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a separate 20 percent 
rating for the service-connected varicose veins of each lower 
extremity are met.  38 U.S.C.A §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.104 including Diagnostic Code 
7120. (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  The RO has also sought and 
obtained multiple VA examinations regarding the issue at 
hand.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by him and which part VA 
will attempt to obtain on behalf of the claimant.  

In a letter dated in December 2003 and in the RO's Statement 
of the Case and the Supplemental Statements of the Case dated 
in November 1997, September 2000 and February 2004, the RO 
informed the veteran of what evidence was needed from him, 
what he could do to help with his increased rating claim, and 
what specifically VA would do to assist him.  Thus, in the 
Board's opinion, the RO has notified the veteran of what 
evidence he was responsible for obtaining and what evidence 
the VA would procure.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred.  

The RO also obtained VA examinations for the veteran in March 
1997, October 1997, December 1999 and November 2000.  The 
Board is unaware of any additional evidence that is available 
in connection with this appeal.  

The Board concludes that VA met its duty to assist in 
obtaining medical records and other evidence necessary to 
substantiate the veteran's claim.  Therefore, the facts 
relevant to the veteran's claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  


Analysis

In this case, the veteran's lower extremity varicose vein 
disability is evaluated as 30 percent disabling, under 38 
C.F.R. § 4.104, Diagnostic Code 7120.  

The Board notes that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the veteran] . . . will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Dudnick v. Brown, 10 Vet. App. 79 (1997).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOGCPREC 3-2000 
(April 10, 2000).

The criteria for the evaluation of varicose veins were 
changed effective January 12, 1998.  Prior to this date, if 
the varicose veins affected only one or both lower 
extremities, a single evaluation was assigned.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (in effect prior to January 12, 
1998).  Under the revised criteria, separate evaluations are 
assigned for involvement of each lower extremity.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (effective on January 
12, 1998).  

Under the criteria in effect prior to January 12, 1998, a 
noncompensable rating was assigned for varicose veins if they 
were mild or without symptoms.  

A 10 percent evaluation was warranted for unilateral or 
bilateral varicose veins that were moderate with varicosities 
of the superficial veins below the knees, with symptoms of 
pain or cramping on exertion.  

A 30 percent rating is for application for bilateral 
moderately severe superficial varicose veins above and below 
the knee with involvement of the long saphenous, ranging in 
size from 1 to 2 cm. in diameter, with symptoms of pain and 
cramping on exertion; no involvement of deep circulation.  

A 50 percent rating is for application for bilateral severe 
superficial varicose veins above and below the knee with 
involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation with edema and 
episodes of ulceration; no involvement of deep circulation.  
A 60 percent rating is assignable for pronounced bilateral 
superficial varicose veins.  

Under the revised criteria that became effective on January 
12, 1998, a noncompensable evaluation is warranted for 
varicose veins of a single lower extremity that are 
asymptomatic but which are palpable or visible.  

A 10 percent evaluation is warranted for varicose veins with 
intermittent edema of the extremity or aching and fatigue of 
the leg after prolonged standing or walking, with symptom 
relieved by elevation of the extremity or compression 
hosiery.  

A 20 percent rating is for application for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is for application for persistent edema and 
stasis pigmentation or eczema with or without intermittent 
ulceration.  A 60 percent rating is for application for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  

The most recent VA examination in November 2000 showed that 
the veteran had complaints of painful pigmented spots along 
the veins of the legs, muscle fatigue after walking up two to 
three flights of stairs, muscle cramps in sleep, muscle 
tightness and increased cold sensitivity.  It was noted that 
his edema was relieved to some extent by full length jobst 
stockings.  

An examination of each leg revealed dilated varicose veins 
above and below the knee with a large conglomeration of 
tortuous veins on the back of the knee.  No ulcers, 
pigmentation, eczema or edema was noted.  

Given the these findings, the Board finds that the service-
connected disability picture currently is shown to more 
nearly approximate that reflective of persistent edema 
incompletely relieved by elevation under the provisions of 
the new rating criteria.  

However, given the absence of findings consistent with severe 
disability, including marked distortion, sacculation or 
ulceration, under either set of criteria, a higher rating 
would not be for application in this case.  

Significantly, the earlier examinations including that 
performed in December 1999, revealed findings of varicose 
veins above and below the knee, but noted that the veteran's 
edema was relieved by elevation of the feet.  

The Board also notes that the various examinations and VA 
treatment records show that the veteran is suffering from 
nonservice-connected arterial disease in the lower 
extremities.  



ORDER

Separate, increased ratings of 20 percent for the service-
connected varicose veins of each lower extremity are granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



	                  
_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



